Appeal from a judgment of the Supreme Court at Special Term, entered October 25, 1974 in Albany County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78 to annul a determination of the Commissioner of Education. The facts are undisputed. At the time petitioner was elected a member of the school board of Kingston City School District he was a detective in the City of Kingston Police Department. Respondent Hodge instituted an appeal before the Commissioner of Education who ordered petitioner to resign from either the police department or the school board. Thereafter, petitioner commenced this article 78 proceeding to annul the commissioner’s decision and Special Term refused to do so. This appeal ensued. At the oral argument before this court, petitioner’s attorney announced that petitioner has since resigned from the school board. Since appellant is no longer a member of the school board, this appeal is moot and is, therefore, dismissed. Appeal dismissed as moot, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.